—Order unanimously affirmed without costs. Memorandum: Although it appears that petitions seeking termination of parental rights based on permanent neglect and mental illness-were filed concurrently and that the hearings encompassed both petitions, the only order contained in the record terminated respondent’s rights based on a finding that, because of mental illness, respondent was presently and for the foreseeable future unable to care for her children. There is no merit to respondent’s contention that Family Court should have ordered a suspended judgment. A suspended judgment is a dispositional alternative upon a finding of permanent neglect (see, Family Ct Act § 631). There is no statutory provision providing for a suspended judgment when parental rights are terminated based on mental illness (see, Social Services Law § 384-b [3] [g]; [4] [c]). (Appeal from Order of Erie County Family Court, Rosa, J. — Terminate Parental Rights.) Present — Pine, J. P., Hayes, Wisner, Pigott, Jr., and Scudder, JJ.